Citation Nr: 1211967	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-16 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1970 to February 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned in May 2010, and a transcript of that hearing is of record.

This case was previously before the Board in October 2010, when it remanded the Veteran's claims.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)


FINDINGS OF FACT

1.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current left knee disability and his military service.

2.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current right knee disability and his military service.

3.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current low back disability and his military service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, a left knee disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Resolving the benefit of the doubt in the Veteran's favor, a right knee disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  Resolving the benefit of the doubt in the Veteran's favor, a low back disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C.A.       §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection

The Veteran essentially contends that he suffers from a low back disability and bilateral knee disability related to his military service.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as "noted."  See 38 U.S.C.A. § 1132 (West 2002); 38 C.F.R.    § 3.304(b) (2011).  The term "noted" denotes only such conditions as are recorded in examination reports; a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  See 38 C.F.R. § 3.304(b)(1) (2011).  Indeed, while a history of the pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such condition, such history is to be considered with all other material evidence when determining whether a condition pre-existed active duty service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

With regard to the issue of soundness, the Veteran has stated that he was thrown from a horse three to four years before entry into active service.  The Veteran reported that he experienced low back pain and numbness in the legs as a result of this injury.  Despite this pre-existing injury, the Board finds that the statutory presumption of soundness has not been rebutted by clear and unmistakable evidence.  In this regard, the Veteran's enlistment and re-enlistment examinations do not note any defects relevant to the claims in the instant case.

Turning then to the issue of service connection, in order to prevail on the issue of service connection there must be medical evidence of (1) a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Regarding the first Hickson element, evidence of a current disability, the Veteran was diagnosed during his November 2010 VA examination with degenerative disc disease of the lumbar spine and osteoarthritis of the knees bilaterally.  The first Hickson element, evidence of a current disability, is therefore met.

Regarding the second Hickson element, in-service disease or injury, the Veteran's service treatment records document in-service injuries to the low back and bilateral knees.  The second Hickson element, in-service injury or disease, is therefore met.

Regarding the third Hickson element, medical evidence of a nexus between an in-service injury or disease and the current disability, the record contains several medical nexus opinions.  A May 2006 opinion from K.L.S., a private chiropractor, stated that the Veteran suffered from a residual disability of the lumbosacral back and knees.  K.L.S. opined that the Veteran's back and knee disability was consistent with the type of injury the Veteran described experiencing in service: a slip and fall off of an icy wing of an aircraft during a flight line check.  K.L.S. submitted an additional letter in May 2006 that stated that he reviewed select service treatment records from June 1977 through November 1977, and that the Veteran's knee condition was likely related to service.

The Veteran was provided with a VA examination in March 2007, at which time the examiner opined that the Veteran's lumbar spine condition was less likely than not associated with his active duty military service.  Instead, the examiner opined that the Veteran had a short right lower extremity that can cause a slight antalgic gait and cause enough asymmetry and dissymmetry to irritate soft tissues of the back.  The examiner opined that the Veteran's shortened extremity, occupational history as a truck driver, and "prior" back soft tissue injuries explained his back condition.  The examiner did not indicate why the Veteran's documented in-service injuries to his back did not cause or contribute to such condition.

The Veteran received an additional VA examination in November 2010.  The examiner reviewed the Veteran's claims file and medical history.  The examiner noted, as did the March 2007 examiner, that the Veteran had an imbalanced gait.  He opined that both the Veteran's low back disability and bilateral knee disability were related to service, noting the multiple entries in the Veteran's service treatment records of chronic pain in his knees and back during his military service.  The examiner also noted the likely relationship between the Veteran's back and knee disability and his pre- and post-service injuries.

The Board notes initially that none of the above opinions have particularly strong rationales in support of their conclusions.  The May 2006 opinions of K.L.S. are not supported by a full review of the Veteran's claims file and rely heavily on the Veteran's own reported history.  The March 2007 examiner reviewed the Veteran's claims file, but did not support his conclusion why the Veteran's in-service back and knee injuries could not have been the cause of or contributed to his current back and knee disability.  While the November 2010 opinion notes that the Veteran's in-service injuries caused his low back and knee disabilities, the examiner notes several other pre- and post-service injuries that may have also contributed to the condition.  Given that the November 2010 opinion contains a review of all of the evidence of record, including the negative opinion of the March 2007 examiner, the Board affords it with the most probative weight, and finds that there is a nexus between the Veteran's military service and his low back and knee disabilities.

Moreover, the Veteran has asserted that he has suffered from a low back disorder and bilateral knee disorder on a continuous basis since service.  The Board acknowledges that the Veteran is competent to give evidence about what he has perceived or experience; for example, he is competent to report that he has experienced symptoms such as low back pain and knee pain.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability).  Further, the Board finds the Veteran's statements concerning continuing symptomatology since the time of service discharge to be credible, especially in light of the Veteran's demeanor at his May 2010 hearing before the undersigned.  The Board finds, therefore, that there is evidence of in-service incurrence and continuity of symptomatology of a lower back disability and a bilateral knee disability.  

The Board concludes, therefore, that service connection for a low back disability and a bilateral knee disability is warranted.  The Veteran's claims for service connection are granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.   §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.

Service connection for a low back disability is granted.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


